141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeffrey KURTZMAN, Appellant,v.WASHINGTON UNIVERSITY, A BENEVOLENT CORPORATION, Appellee.
No. 97-3051.
United States Court of Appeals, Eighth Circuit.
Submitted March 10, 1998.Filed March 17, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jeffrey Kurtzman sued The Washington University, claiming disparate-treatment sex and race discrimination, denial of due process, and breach of contract.  The District Court1 granted summary judgment for the defendant and dismissed the First Amended Complaint.  The court also denied Kurtzman's untimely motion for leave to file a Second Amended Complaint.  Kurtzman appeals the orders granting summary judgment and denying his motion for leave to amend.


2
Having considered the briefs, the record, and the arguments of the parties, we find no error of law or abuse of discretion in the District Court's rulings.  We also find that the case does not offer sufficient precedential value to warrant an opinion.  Accordingly, we forego extended discussion.


3
The judgment of the District Court is AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri